Citation Nr: 0624596	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-24 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for grand mal seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge during a video conference hearing 
at the RO.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his service-connected grand mal 
seizures

The generalized rating formula for major and minor epileptic 
provides for a 10 percent rating for a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent rating is 
warranted for 1 major seizure during the preceding 2 years or 
2 minor seizures during the preceding 6 months.  A 40 percent 
rating is assigned for 1 major seizure during the preceding 6 
months or 2 major seizures, or 5 to 8 minor seizures weekly, 
during the preceding year.  A 60 percent rating is warranted 
for 3 major seizures, or 9 to 10 minor seizures weekly, 
during the preceding year.  An 80 percent rating is assigned 
for 4 major seizures, or more than 10 minor seizures weekly, 
during the preceding year.  A 100 percent rating is warranted 
for 12 major seizures during the preceding year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2005).

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2005).  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a (2005).

In March 2005, the veteran testified that he has been 
receiving VA treatment for his service-connected seizure 
disability.  These records have not been associated with the 
claims folder.  Thus, pursuant to VA's duty to assist the 
veteran, complete and current treatment records, relevant to 
the issue on appeal, should be obtained from the Charleston, 
South Carolina VA Hospital (VAH).  38 U.S.C.A. 
§ 5103A(a),(b),(c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2005).

Additionally, the veteran was last afforded a VA examination 
in July 2003.  The veteran has testified that since his last 
VA examination he has been experiencing different kinds of 
seizures, which he described as small seizures where he goes 
into a daze, in addition to the more violent, "jerking 
type" of seizures.  The Board therefore believes that the 
veteran should be afforded another VA neurological evaluation 
to determine the current severity of his service-connected 
seizure disability.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) [a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination].

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran notice 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain complete and 
current treatment records for the veteran 
from the Charleston, South Carolina VAH.

3.  The RO should schedule the veteran for 
a neurological examination to determine 
the nature and extent of the service-
connected seizures.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should provide a 
discussion of the frequency and severity 
of the veteran's seizures.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
issue to the veteran and his representative 
a Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



